DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2019 and 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first insulation  being underneath the first outer surface” and “the second insulation layer  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 8,596,861 B2), herein referred to as Kane, in view of Shahimi (Detecting Corrosion Under Insulation Using Infrared Thermography), in view of Okanohara et al. (US 2016/0371316 A1), herein referred to as Okanohara.
Regarding Claim 1, Kane discloses a method for inspection of a first insulated structure (see abstract; col. 1, lines 62-65), the method comprising: 
acquiring, by an infrared camera [item 202, figure 2a](see claim 4 and 14), first thermograms of a first outer surface of the first insulated [item 102, figure 1a] structure [item 106, figure 1a] (col. 2, lines 49-59; col. 3, lines 44-49).
Kane fails to disclose determining, by a prediction circuit, a first wall thickness loss of a first defect in a first metal wall of the first insulated structure using the first thermograms, the first metal wall being underneath a first insulation layer of the first insulated structure, the first insulation layer coinciding with or being underneath the first outer surface; and outputting, by the prediction circuit, the first wall thickness loss, wherein the prediction circuit is built from training data using a machine learning process, and the training data comprises second 
However, Shahimi does disclose a method of CUI (corrosion under insulation) with training data that comprises a set thermograms of an outer surface of a sample insulated structure having at least three distinct known second wall thickness losses of a corresponding at least three defects in a metal wall of the sample insulated structure (see abstract – “using a pipe with fabricated metal loss of 10%, 25% and 50% of its original thickness, an infrared (IR) camera was used to detect the effect of material loss”), the metal being underneath a insulation layer of the insulated structure, the second insulation layer coinciding with or being underneath the second outer surface (the metal (pipe) is underneath an insulation layer, hence the method of corrosion under insulation of the metal pipe – see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for inspection of a first insulated structure as taught by Kane to include the experimental data teachings of Shahimi for determining, by a prediction circuit, a first wall thickness loss of a first defect in a first metal wall of the first insulated structure using the first thermograms, the first metal wall being underneath a first insulation layer of the first insulated structure, the first insulation layer coinciding with or being underneath the first outer surface outputting, by the prediction circuit, the first wall thickness loss, wherein the prediction circuit is built from training data because the results obtained by 
Kane in view of Shahimi fail to disclose the use of a machine learning process.
However, Okanohara does disclose the use of a machine learning process that uses collected data to make a prediction (para. 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for inspection of a first insulated structure as taught by Kane in view of Shahimi to include the use of a machine learning process in order to advantageously iteratively update the prediction results of the machine learning model as taught by Okanohara in paragraph 0017, which provides even further failure protection as the method is continuously checking the insulated structure for metal loss. 
Regarding Claim 10, Kane discloses a system for inspection of a first insulated structure (see abstract; col. 1, lines 62-65), the system comprising: 
an infrared camera [item 202, figure 2a](see claim 4 and 14) for acquiring first thermograms of a first outer surface of the first insulated [item 102, figure 1a] structure [item 106, figure 1a] (col. 2, lines 49-59; col. 3, lines 44-49). 
Kane fails to disclose a prediction circuit for determining a first wall thickness loss of a first defect in a first metal wall of the first insulated structure using the first thermograms, the 
However, Shahimi does disclose a system of CUI (corrosion under insulation) with training data that comprises a set thermograms of an outer surface of a sample insulated structure having at least three distinct known second wall thickness losses of a corresponding at least three defects in a metal wall of the sample insulated structure (see abstract – “using a pipe with fabricated metal loss of 10%, 25% and 50% of its original thickness, an infrared (IR) camera was used to detect the effect of material loss”), the metal being underneath a insulation layer of the insulated structure, the second insulation layer coinciding with or being underneath the second outer surface (the metal (pipe) is underneath an insulation layer, hence the method of corrosion under insulation of the metal pipe – see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system for inspection of a first insulated structure as taught by Kane to include the experimental data teachings of Shamini to provide a prediction circuit for determining a first wall thickness loss of a first defect in a first metal wall of the first 
Kane in view of Shahimi fail to disclose the use of a machine learning process.
However, Okanohara does disclose the use of a machine learning process that uses collected data to make a prediction (para. 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for inspection of a first insulated structure as taught by Kane in view of Shahimi to include the use of a machine learning process in order to advantageously iteratively update the prediction results of the machine learning model as taught by Okanohara in paragraph 0017, which provides even further failure protection as the method is continuously checking the insulated structure for metal loss.
Regarding Claims 20, Kane in view of Shahimi in view of Okanohara discloses the system of claim 10, further comprising: a wireless communication device for communicating between the infrared camera and the prediction circuit, the wireless communication device being attached to the infrared camera (col. 5, lines 1-5 – Kane).
Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 8,596,861 B2), herein referred to as Kane, in view of Shahimi (Detecting Corrosion Under Insulation Using Infrared Thermography), in view of Okanohara et al. (US 2016/0371316 A1), herein referred to as Okanohara, as applied to Claim 1, in view of Flora et al. (US 5,491,409), herein referred to as Flora.
Regarding Claims 2/11, Kane in view of Shahimi in view of Okanohara discloses the method/system of claims 1/10.
Kane in view of Shahimi in view of Okanohara fail to disclose the method further comprising: moving, by gripper wheels, the infrared camera from a first location on the first outer surface corresponding to the first thermograms, to a second location on the first outer surface different from the first location, the gripper wheels being attached to the infrared camera and in adhesive contact with the first outer surface; and acquiring, by the infrared camera, third thermograms of the second location.
However, Flora does disclose a device for detecting corrosion on covered metal components that includes wheels/rollers [item 92, figure 15] and simultaneously scanning while the device moves vertically or horizontally in a given direction (col. 4, line 63 – col. 5, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Kane in view of Shahimi in view of Okanohara to include the wheels of Flora to provide the ability of moving, by gripper wheels, the infrared camera from a first location on the first outer surface corresponding to the first thermograms, to a second location on the first outer surface different from the first location, the gripper wheels being attached to the infrared camera and in adhesive contact with 
Regarding Claims 3/12, Kane in view of Shahimi in view of Okanohara in further view of Flora disclose the method/system of claims 2/11, further comprising: determining, by the prediction circuit, a third wall thickness loss of a third defect in the first metal wall using the third thermograms, the third wall thickness loss being different from the first wall thickness loss; and outputting, by the prediction circuit, the third wall thickness loss. 
This limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention in view of the abstract of Shahimi – “using a pipe with fabricated metal loss of 10%, 25% and 50% of its original thickness, an infrared (IR) camera was used to detect the effect of material loss” that a 3rd wall thickness is predicted based on the experimental findings using a pipe with fabricated 3 different percentages of metal loss.
Regarding Claims 4/13, Kane in view of Shahimi in view of Okanohara in further view of Flora method/system of claims 2/11, wherein moving the infrared camera [item 202, figure 2a - Kane](see claim 4 and 14 - Kane) comprises: autonomously moving the infrared camera along the first outer surface in a circumferential or longitudinal direction.
This limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention in view of the wheel teachings of Flora whom teaches vertical and horizontal scanning movements, wherein the vertical movement is considered equivalent to a circumferential direction and wherein the horizontal movement is considered equivalent to a longitudinal direction.
Claims 7, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US 8,596,861 B2), herein referred to as Kane, in view of Shahimi (Detecting Corrosion Under Insulation Using Infrared Thermography), in view of Okanohara et al. (US 2016/0371316 A1), herein referred to as Okanohara, as applied to Claims 1/10, in further view of Mann et al. (US 9,518,918 B2), herein referred to as Mann.
Regarding Claims 7/17, Kane in view of Shahimi in view of Okanohara disclose the method/system of claims 1/10, wherein the first insulated[item 102, figure 1a] structure [item 106, figure 1a] comprises: a pipe including the first metal wall (col. 2, lines 49-59; col. 3, lines 44-49).
Kane in view of Shahimi in view of Okanohara fail to disclose a cladding layer coinciding with or underneath the first outer surface, wherein the first insulating layer is underneath the cladding layer.
However, Mann discloses that Cladding is well-known to be applied on or over a surface such as a pipe or wall (col. 1, lines 7-13) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that a first insulating layer relative to the first insulated structure which is a metal pipe would be located behind a wall of a building and thus a cladding layer would exist with or underneath the first wall and further wherein the insulating layer would be underneath the cladding layer.
Regarding Claim 19, Kane in view of Shahimi in view of Okanohara disclose the system of claim 17, wherein the training circuit is further for outputting the validated wall thickness loss .
Allowable Subject Matter
Claims 5-6, 8-9, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 5/15, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method/system of claims 1/10, further comprising: determining, by a prediction circuit, a first size of the first defect using the first thermograms, the first size comprising one or more of a length, a width, and an area; and outputting, by the prediction circuit, the first size, wherein the at least three second defects have a corresponding at least three distinct known second sizes, the second sizes each comprising one or more of a length, a width, and an area (highlighted for emphasis).
Regarding Claims 6/16, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method/system of claims 1/10, further comprising: heating, by a heat source, some of the first outer surface prior to acquiring some of the first thermograms, the heat source being attached to the infrared camera (highlighted for emphasis).
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 1, wherein the machine learning process comprises: 
Claim 9 depends upon that of Claim 8 and requires all of the limitations of Claim 8, therefore Claim 9 is too objected as being dependent upon a rejected base claim. 
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system of claim 11, further comprising: a sliding carrier for attaching the infrared camera to the gripper wheels; slide guides for guiding movement of the sliding carrier along the first outer surface in a circumferential or longitudinal direction; and suction pads for stabilizing the slide guides with respect to the first outer surface (Flora teaches slide glides 94 but fails to disclose suction pads for stabilizing the slide guides with respect to the outer surface).
Regarding Claim 18, the references cited on PTO-892 form, alone or in combination form, fail to disclose the system of claim 10, further comprising a training circuit for: applying filters to the second thermograms; determining wall thickness loss classifications of the at least three second defects based on output from the filters; and validating the wall thickness loss classifications using the known second wall thickness losses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner




/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858